Citation Nr: 1140397	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-43 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a genitourinary disability, to include an enlarged prostate and benign prostatic hypertrophy (BPH).

3.  Entitlement to service connection for a left forearm disability.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a nose disability.

7.  Entitlement to service connection for a right eyelid disability.

8.  Entitlement to service connection for a low back disability.
9.  Entitlement to service connection for a gastrointestinal disability, to include ulcers and a hiatal hernia.

10.  Entitlement to service connection for gout.

11.  Entitlement to service connection for bilateral hearing loss disability.

12.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

13.  Entitlement to an evaluation in excess of 10 percent for hypertensive cardiovascular disease, prior to March 12, 2008.

14.  Entitlement to an evaluation in excess of 30 percent for hypertensive cardiovascular disease, from March 12, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from August 1962 to May 1993.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Manila, Philippines(RO) that, in pertinent part, denied service connection for back, gout, left forearm, right wrist, nose, right eyelid, genitourinary, arthritis, hearing loss, and gastrointestinal disabilities.  

The September 2003 rating decision also granted service connection for hypertension and hypertensive cardiovascular disease and assigned respective 10 percent evaluations, effective from November 5, 2001.  In a November 2008 rating decision, the RO increased the evaluation for the Veteran's hypertensive cardiovascular disease to 30 percent disabling, effective from March 12, 2008.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of an increased rating for his hypertensive cardiovascular disease and therefore, the issue remains in appellate status.

The September 2003 RO also granted service connection for diabetes mellitus and assigned a 20 percent evaluation, effective from November 5, 2001.   However, in an August 2005 rating decision, the RO proposed to sever service connection for diabetes mellitus because clear and unmistakable error was found in the September 2003 rating decision regarding whether the Veteran actually set foot in Vietnam.  In a March 2006 rating decision, service connection for diabetes mellitus was severed, effective May 31, 2006.   In a June 2009 rating decision, the RO, after receiving additional service records, denied the Veteran's claim for entitlement to service connection for diabetes mellitus, due to Agent Orange exposure.  The Veteran perfected an appeal as to the June 2009 rating decision and that claim is before the Board for appellate consideration.
In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The the issues of entitlement to service connection for tinnitus and entitlement to service connection for bilateral eye disability, to include cataracts and glaucoma, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for diabetes mellitus, a left forearm disability, a right wrist disability, gout, arthritis, a low back disability, and bilateral hearing loss disability and entitlement increased ratings for hypertension and hypertensive cardiovascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has currently diagnosed right eyelid disability.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has currently diagnosed nose disability.

3.  A genitourinary disability, to include an enlarged prostate and benign prostatic hypertrophy (BPH) was initially demonstrated after service and has not been shown by competent clinical, or competent and credible lay, evidence to be causally related to the Veteran's active service.

4.  A gastrointestinal disability, to include ulcers and a hiatal hernia, was initially demonstrated after service and has not been shown by competent clinical, or competent and credible lay, evidence to be causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A right eyelid disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A nose disability was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A genitourinary disability, to include an enlarged prostate and BPH, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  A gastrointestinal disability, to include an ulcer and a hiatal hernia, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

With respect to the issues on appeal, the agency of original jurisdiction (AOJ) issued VCAA notice letters to the appellant in May 2003, July 2004, March 2005, and February 2011that informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence and notified that a disability rating and effective date will be assigned in event of award of any benefit sought per Dingess/Hartman.  19 Vet. App. 473.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, additional VCAA notice was issued after the AOJ decision that is the basis of this appeal.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  The Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Moreover, the appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Therefore, although complete notice was not provided to the appellant until after the initial adjudication, the appeal was readjudicated thereafter, and the appellant has not been prejudiced thereby.  The actions taken by VA have essentially cured the error in the timing of notice.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

With regard to the duty to assist, the claims file contains VA and private outpatient treatment records and VA examination reports.  The Board notes that the record does not contain a complete set of the Veteran's service treatment or personnel records.  Requests were made to the National Personnel Records Center (NPRC) for such records, but no records were on file.  He was asked to submit copies of any of these records that he had in his possession, which he has done.  The Board is mindful that, in a case such as this, where service records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's service treatment and personnel records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.  The claims file contains the Veteran's statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

VA examinations with respect to the issues on appeal were obtained in August 2003, April 2005, and May 2005.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they were based on physical examination of the Veteran and a review of the Veteran's claim file by the VA examiners.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, extensive evidence submitted by the veteran or on his behalf.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Legal Analysis

1.  Nose and Right Eyelid

The Veteran asserts that service connection is warranted for a nose disability and a right eyelid disability.  With respect to an in-service injury or disease, service treatment records from Vandenberg Air Force Base show that in October 1987, the Veteran was involved in a motor vehicle accident where he fractured his nasal bones and incurred a right eyelid laceration.  Treatment records dated in September 1988 from Wilford Hall U.S. Air Force Medical Center show that the Veteran sought treatment for a right nasal obstruction secondary to a nasal fracture and underwent a right upper lid/crease revision.
However, with respect to a current disability, the record does not demonstrate that the Veteran has a current right eyelid disability or a current nose disability.  Indeed, although the Veteran has contended that his right eyebrow area continues to be numb, there is no evidence that he has complained of, or sought treatment for such symptomatology.  Moreover, an August 2003 VA eye examination report and an August 2008 letter from a private ophthalmologist fails to show that the Veteran was diagnosed with any current right eyelid disability.

The Board recognizes the Veteran's statements made in support of this claims. The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing a right eyelid and/or nose injury in service and experiencing certain symptomatology since service.).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, however, is not competent to diagnose himself with a current nose and/or eyelid disability.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, the Board finds that the competent objective evidence of record fails to establish that the Veteran has a current nose or right eyelid disability that is a result of his service for which service connection may be established.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a right eyelid disability or a nose disability and the claims must be denied.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  

2.  Gastrointestinal Disability, to include Ulcers and a Hiatal Hernia

The Veteran asserts that service connection is warranted for a gastrointestinal disability.  Post-service evidence of record, including an August 2001 private treatment record shows that the Veteran underwent an esophagogastroduodenoscopy (EGD) and that the examiner's impression that of an ulcer in the antrum and a hiatal hernia below the gastroesophageal junction.  However, the Board observes that the record does not reflect the occurrence of an in-service injury.  Although, the Veteran asserts that he was treated for a stomach ulcer while stationed in Ching Chang Kuan Air Base, Taiwan in 1970, there is unfortunately, no evidence of record that corroborates this contention.  The Board recognizes that the record does not contain a complete set of the Veteran's service treatment.  However, the service treatment records that are available are negative for the claimed stomach ulcer, a hiatal hernia, or any other gastrointestinal symptomatology.  They are also negative for pertinent complaints, symptoms, findings, treatment or diagnoses.  In addition, there is simply no competent post-service medical evidence linking the Veteran's current gastrointestinal disability to his service or any injury that occurred during service.

The Board is aware of the Veteran's contentions that his current gastrointestinal disability began in service.  He is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant gastrointestinal symptoms during or after service).  Barr, supra; Washington, supra.  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson, supra; Jandreau, supra.  However, the Veteran is not competent to state that any gastrointestinal symptoms or problems during service were of a chronic nature to which current disability may be attributed; or state that any current gastrointestinal disability is etiologically related to his service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu, supra.

Further, the Board finds that the Veteran's assertions as to continuity of gastrointestinal symptomatology since service are less than credible.  See Curry, supra (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). The Veteran's service treatment records (containing no relevant complaints, symptoms, findings or diagnoses) and the post-service medical records which do not show a gastrointestinal disability until years after service above outweigh his contentions.

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a gastrointestinal disability, to include ulcers and a hiatal hernia.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 

3.  Genitourinary Disability, to include an enlarged Prostate and BPH

The Veteran asserts that service connection is warranted for a genitourinary disability, to include an enlarged prostate and benign prostatic hypertrophy.  Post-service evidence of record shows that the Veteran has complained of experiencing nocturia and hesitancy, has been found by examiner's to have had an enlarged prostate, and has been diagnosed with and treated for BPH.  However, the Board observes that the record does not show that the Veteran ever complained of, or was treated for genitourinary symptomatology during service.  Although the Veteran has indicated that he had difficulty urinating in service, underwent PSA testing in 1979 at Clark Air Force Base, and was treated for an inflamed prostate and other urinary problems while at Vandenberg Air Force Base in 1988, there is unfortunately, no evidence of record that corroborates this contention.  The Board recognizes that the record does not contain a complete set of the Veteran's service treatment.  However, the service treatment records that are available, including treatment records dated in 1988, are negative for any prostate or other genitourinary disability.  They are also negative for pertinent complaints, symptoms, findings, treatment or diagnoses.  In addition, there is simply no competent post-service medical evidence linking the Veteran's current genitourinary disability to his service or any injury that occurred during service.

The Board is aware of the Veteran's contentions that his current genitourinary disability began in service.  He is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr, supra; Washington, supra.  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson, supra; Jandreau, supra. However, the Veteran is not competent to state that any prostate or other genitourinary symptoms or problems during service were of a chronic nature to which current disability may be attributed; or state that any current genitourinary disability is etiologically related to his service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu, supra.

Further, the Board finds that the Veteran's assertions as to continuity of genitourinary symptomatology since service are less than credible.  See Curry, supra (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). The Veteran's service treatment records (containing no relevant complaints, symptoms, findings or diagnoses) and the post-service medical records which do not show a genitourinary disability until after service above outweigh his contentions.

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a genitourinary disability, to include an enlarged prostate and BPH. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 


ORDER

Entitlement to service connection for a right eyelid disability, is denied.

Entitlement to service connection for a nose disability, is denied.

Entitlement to service connection for a gastrointestinal disability, to include ulcers and a hiatal hernia, is denied.

Entitlement to service connection for a genitourinary disability, to include an enlarged prostate and BPH, is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.  


A.  Service Connection

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 C.F.R. § 3.159 (2010).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

1.  Diabetes Mellitus

The Veteran contends that his diabetes mellitus is related to exposure to herbicide agents during his service in Guam.  In a September 2009 statement, as well as during his April 2011 Travel Board hearing, the Veteran stated that between June 1965 and May 1967, he was stationed in Guam at Andersen Air Force Base, where he was assigned to the 3960th Strategic Wing.  According to the Veteran, he was assigned to "bomb loading" and "base work pool" details in the "bomb dump" compound (munitions and herbicide shelters) in the base jungles and around the flight lines and that his duties included assisting the munitions personnel assemble and inventory bombs and all accessories stored in the shelters.  He also indicated that he helped to load and unload chemical barrels labeled Agent Orange "hazardous material" on and off cargo planes and that many times he actually stepped in herbicides leaking from some of the barrels.  The Veteran further reported that he was a member of the jungle defoliation team and sprayed herbicides in the growing jungles surrounding the runways and that he was not provided protective gear while spraying.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

In this case, the record does not demonstrate that the RO attempted to properly develop the Veteran's claim with respect regarding potential exposure to chemicals in Guam, nor has it fulfilled the development requirements of the VA's updated Adjudication Procedure Manual.  Namely, the RO has not provided a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service, requested a search of the DoD inventory of herbicide operations to determine whether herbicides were used or tested as alleged, nor requested that the JSRRC research the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam, and/or make a formal finding that sufficient information required to verify herbicide exposure does not exist.  Therefore, the Board finds that the claim must be remanded for development in this regard.

In the event that herbicide exposure is conceded or verified, the RO will then need to determine whether a medical examination is required to complete adjudication of the claim.

The Board regrets the delay of final adjudication in this case, but concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual as outlined above.

2.  Hearing Loss

The Veteran asserts that service connection is warranted for bilateral hearing loss.  He specifically contends that he was exposed to various types of aircraft noise during his 30 years of service, including while working in flight lines where aircraft engines were continuously tested and flying in military aircraft where unbearable noises were experienced throughout the flights.  The Veteran's service personnel records and DD 214 show that he served in the Air Force on various Air Force Bases from 1962 to 1993 and that his occupational specialties included that of a security guard, an administrative clerk, and/or specialist.   Such records also show that he took a Hand, Shoulder, and Base Defense Weapons and received many awards, including a the Air Force Small Arms Marksmanship Ribbon, the Air Force Outstanding Unit Award with Combat V Device, and the Republic of Vietnam Gallantry Cross with Device.  Therefore, based on these findings, the Board finds that it would have been consistent with the circumstances of the Veteran's service for him to have been exposed to noise while in service.  See 38 U.S.C.A. § 1154.  The Board also again notes its heightened duty in such cases to explain its findings and conclusions and to consider carefully the benefit- of-the doubt rule. Pruitt, 2 Vet. App. at 85; O'Hare, 1 Vet. App. at 367.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).
In this case, a February 2004 private audiology report reflects a diagnosis of moderate conductive hearing loss.  While the examiner provided auditory threshold findings for the right and left ear, the Board is unable to ascertain whether such examiner provided speech recognition scores using the Maryland CNC Test per 38 C.F.R. § 3.385.  Such findings are necessary because they could establish hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.

The Board also notes that evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, however, the record does not contain any opinion, VA or private, which addresses the etiological relationship, if any, between any current bilateral hearing loss and service.  Under these circumstances, the Board finds that a medical opinion is necessary in order to properly adjudicate the Veteran's claim.  As such the claim must be remanded for a VA examination and opinion in this regard.

3.  Gout, Arthritis, Left Forearm, Right Wrist, Low Back

The Veteran asserts that service connection is warranted for gout, arthritis, a back disability, a right wrist disability, and a left forearm disability.  A September 1988 service treatment record shows that the examiner reported that the Veteran had occasional gout and currently complained of left great toe tenderness.  Additional service treatment records dated in September 1988 also show that the Veteran had left foot gout and a history of a left forearm fracture, and a right fracture from bullfighting.  The Board also observes that Veteran's August 1962 enlistment examination shows that he broke his back when he was 5 years old.  His service personnel records show that the Veteran had an assignment limitation because of low back instability and that he could not participate in prolonged standing, walking, marching, or lifting.  

With respect to current disabilities, post service treatment records show that since 1995, the Veteran has been diagnosed with, and treated for gout and/or gouty arthritis, including in his feet, ankles, legs, and left wrist.  Additionally, a June 2002 private treatment record shows that the Veteran had mild degenerative disc disease in his lumbar spine.  Another private November 2003 treatment record shows that a radiologist's impression of a CT scan of the Veteran's lumbosacral spine was that he had degenerative osteoarthritis.  A May 2005 VA examination report shows that the Veteran was diagnosed with left L5- S1 osteoarthropathy.  Additionally, a November 2003 private x-ray shows that the radiologist reported that a periosteal reaction was seen in the mid aspect of the Veteran's left radius which may be secondary to post-traumatic changes.   A December 2004 private treatment record shows that the Veteran underwent electrodiagnostic testing and that the examiner's impression was that the findings were consistent with an early symmetrical sensory polyneuropathy affecting both the upper and lower extremities.  

However, although the evidence of record shows that the Veteran had gout, a right wrist and left forearm injury during service, and a low back disability that may have pre-existed service and has post-service gout, arthritis, back, and right forearm and right wrist symptomatology, the record does not show that the Veteran has been provided a VA examination to determine the nature and etiology of his current conditions.  Such an examination and opinion is necessary in order to properly adjudicate the Veteran's claims

B.  Increased Rating-Hypertension and Hypertensive Cardiovascular Disease

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

In this case, a review of the Veteran's statements of record, including in his April 2011 Travel Board hearing transcript, shows that the Veteran testified that the symptoms for his hypertension and hypertensive cardiovascular disease have worsened since his last VA cardiovascular examination in March 2008.  Therefore, the Board finds that new a VA examination is necessary to determine the current nature and extent of the Veteran's service-connected hypertension and hypertensive cardiovascular disease.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his gout, left forearm, right wrist, back, arthritis, diabetes mellitus, hypertensive cardiovascular disease, and hypertension disabilities.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.  

2.  Take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  Provide a detailed statement of the Veteran's claimed herbicide exposure at Andersen Air Force Base in Guam during the Veteran's service, to include from June 1965 to May 1967, to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam during the Veteran's service, to include from June 1965 to May 1967.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record.

If exposure to Agent Orange in Guam in service is deemed verified, schedule the Veteran for a VA examination to obtain an opinion as to whether it is at least as likely as not that the Veteran's current diabetes mellitus is related to exposure to Agent Orange in Guam in service.  A rationale must be provided for the opinion offered.  The claims folder must be made available to the examiner in conjunction with the examination.  

3.  After completion of paragraph number "1." above, the Veteran should be scheduled for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.

The claims file, to include a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All necessary tests should be performed, and all findings set forth in detail.

Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current bilateral hearing loss that is etiologically related to his active military service, to include the Veteran's conceded in-service exposure to noise while serving in the Air Force.  

The examiner must consider the Court's holding in Hensley that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  

The examiner should also provide an opinion as to whether there is evidence of a clinically significant shift in hearing thresholds from enlistment to discharge, and if so, an interpretation of the clinical significance of such shift. 
The rationale for all opinions expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  After completion of paragraph number "1." above, provide the Veteran with a VA examination by the appropriate specialist(s) to determine the nature and etiology of the Veteran's gout and all currently diagnosed left forearm, right wrist, back, and arthritis disabilities. 

The claims file, to include a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All necessary tests should be performed, and all findings set forth in detail.  

All left forearm, right wrist, and back disabilities should be identified.  The examiner should also specifically identify the joints which are affected by gout and arthritis.  If certain joints are affected by both gout and arthritis, please so indicate. 

The examiner should be specifically requested to furnish an opinion concerning whether it is at least as likely as not that the Veteran's current gout, wherever diagnosed, is etiologically related to service, to include the in-service documentation of gout.

The examiner should also be specifically requested to furnish an opinion as to whether it is at least as likely as not that the Veteran's current right wrist disability, if not diagnosed as gout, is etiologically related to the Veteran's documented in-service right wrist fracture.

The examiner should also be specifically requested to furnish an opinion as to whether it is at least as likely as not that the Veteran's current left forearm disability, if not diagnosed as gout, is etiologically related to the Veteran's documented in-service left forearm disability.

The examiner should also provide an opinion as to whether clear and unmistakable evidence establishes that the Veteran had a low back disability that pre-existed service and if so, whether clear and unmistakable evidence establishes that it was NOT aggravated (i.e., made permanently worse during  service beyond its natural progression) by his military service.  If it is found that the Veteran did not have a back disability that pre-existed service, the examiner, in the alternative, should provide an opinion as to whether it is at least as likely as not that the Veteran's current low back disability is etiologically related to his service in the military, to include the low back instability and profile documented in the Veteran's service personnel records.

Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

5.  After completing the above, the Veteran should be afforded the appropriate VA examination(s) to determine the current nature and severity of his service-connected hypertension and hypertensive cardiovascular disease.

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner(s). Any indicated evaluations, studies, and tests should be conducted. 

The examiner should specifically describe the current status of the Veteran's hypertension and hypertensive heart disease, to include description of all functional capacity related to the disability.  All required testing, to include an exercise stress test, should be performed unless medically contraindicated.  If testing cannot be done, the examiner should so state and then provide an estimated METs level.  
The rationale for all opinions expressed should be set forth.

6.  Following completion of the above, the issues on appeal should be readjudicated.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


